Citation Nr: 1758381	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  11-01 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to April 1971.

These matters come before the Board of Veterans' Appeal (Board) on appeal from an October 2009 rating decision issued by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, and with the assistance of his skilled representative, the Veteran testified before the undersigned.  A transcript has been associated with the claims file.


FINDINGS OF FACT

1.  For the entire rating period under consideration, the Veteran's PTSD has been manifested by clinical signs and symptoms that most nearly approximated occupational and social impairment with occasional decrease in work efficiency.

2. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain substantially gainful employment due solely to his service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2017).

2.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased rating-PTSD

The Veteran is currently service-connected for PTSD.  He has been assigned a disability rating of 30 percent for the entire appeal period.  Thus, the question now before the Board is whether PTSD symptomatology is more severe such that he should be compensated at a higher disability rating at any point during the appeal period.

The General Rating Formula for Mental Disorders (including PTSD) provides for a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service-connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score (explained in more detail below).  The DSM has been updated with a 5th Edition (DSM-V), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 ((Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's increased rating claim was in the process of adjudication prior to and during the adoption of the DSM-V, both the DMS-IV and DSM-V criteria will be utilized in the analysis set forth below. 

With regard to GAF scores, when in effect, it was considered a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores from 31 through 40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores from 21 through 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

VA treatment records (located in both electronic files) dated from 2009 to 2016 show no treatment for PTSD.  A February 2016 VA treatment record documents the Veteran's PTSD is in remission.  The Veteran denied nightmares, or having any difficulty dealing with people.  A March 2016 VA treatment record documents a negative PTSD screening.

During an August 2009 VA examination, the Veteran reported he has been medically retired from his longstanding work in a chemical factory, and he did not have problems from PTSD at work.  He indicated that he has a broad range of friends, is active in his church, has an active social life, and has various hobbies.  He has a fine relationship with his children and grandchildren.  He stated has not been able to maintain a marriage over the years and the reason for this is unclear.  Mental status evaluation revealed the Veteran presented as a very pleasant man who was quite cooperative.  He was well groomed.  His motor activity and speech were unremarkable.  His mood was euthymic.  His range of affect was relatively broad. His affect was appropriate and it was stable.  The Veteran's thought process was logical, coherent, and goal-directed.  The content of his thoughts showed no psychotic symptoms, and no suicidal or homicidal ideation.  The Veteran was alert, oriented, and free of confusion.  His attention, concentration, and memory were at least grossly intact.  His insight and judgment appeared fair.  The diagnosis was PTSD, in partial remission, and the examiner assigned a GAF score of 70.

During the December 2014 VA examination, the examiner notes the Veteran has a current diagnosis of PTSD; however, he was not currently prescribed medication and he has not been receiving any mental health treatment.  Although the mental-status evaluation was mostly unremarkable, the Veteran did report intermittent impairment of short- and long-term memory loss, chronic sleep impairment, and mild memory loss.  

During the August 2017 Board hearing, the Veteran testified that his symptoms had not worsened, but were pretty much the same.  He indicated that his daily routine included caring for his mother.  He also testified that his non-service-connected vertigo was the reason he retired from his job.  See Hearing transcript, pages 3, 5, 7.  He denied having any panic or anxiety attacks.  

Having considered all the evidence of record and the applicable law, the Board finds that a rating in excess of 30 percent for the Veteran's PTSD is not warranted at this time.  As noted previously, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

In the instant case, the Board finds that during the entire period PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, there is no evidence of symptoms such as a flattened affect; rather, he appears able to express feelings.  Similarly, there is no circumstantial, circumlocutory, or stereotyped speech; rather, it appears as if the Veteran is able to articulate without incident.  Furthermore, there is no evidence of panic attacks occurring more than once a week.  Indeed, during the August 2017 hearing, he denied experiencing any panic or anxiety attacks.  There was also no indication that the Veteran experienced difficulty in understanding complex commands; suffered impairment of short-and long-term memory beyond mild memory loss, such as forgetting names, directions, or recent events; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.

The Board notes with regard to the Veteran's social functioning, the evidence reveals that he has a good relationship with his mother, children, grandchildren, as well as friends-despite his PTSD symptomatology.  On this point, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment as the evidence, to include his own statements, reveal that he has maintained relationships with his family members. 

Furthermore, in regard to any occupational impairment, the Board finds that the PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, although the Veteran is currently retired, he indicated that his PTSD symptomatology did not interfere with his duties when he was employed.  Further, he testified that the non-service-connected vertigo was his sole reason for retirement from employment.  The December 2014 examiner indicated that the Veteran's PTSD symptoms manifests as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform tasks only during periods of significant stress, or; symptoms controlled by medication. 

The Veteran's contentions that a rating higher than 30 percent is warranted for his PTSD are considered, but are less probative than the findings of VA examiners who take into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in presenting the overall severity of his PTSD.  This determination is multi-factorial, not just predicated on his lay statements and other testimony, but all of the relevant medical and other evidence.  The Board must assess the probative value and weight of the evidence in light of the entire record.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board finds that the Veteran's statements as to the stability of his symptoms, the VA examination reports, and the other clinical evidence of record are all probative and support the current, 30 percent rating assigned.  

Thus, the Board concludes that the criteria were not met for a rating in excess of 30 percent at any point during the appeal period.  The Veteran's symptoms are of a similar severity, frequency, and duration as those associated with a 30 percent rating under Diagnostic Code 9411.  The Board regrets it is unable to reach a favorable decision for the Veteran's claim, however his PTSD symptomatology has been mild and relatively stable.  Should his PTSD symptoms worsen, he is free to file another claim for an increased rating.

Finally, the Veteran has not raised any other issues with respect to the increased rating claim, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Entitlement to TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The Board notes, however, the rating on appeal also denied the Veteran's TDIU claim.  

In order to establish entitlement to TDIU due to service-connected disability (ies), there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to a service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is currently in receipt of service connection for PTSD, rated as 30 percent disabling.  His combined disability rating is 30 percent.  Consequently, he is not eligible for a TDIU on a schedular basis.  Therefore, the only question before the Board is whether TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").

At the outset, the Board acknowledges that it may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure and follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation Service to consider entitlement on an extraschedular basis.  Id.; 38 C.F.R. § 4.16(b).

After careful review of the evidence, the Board finds that the Veteran's service-connected PTSD has not rendered him unemployable at any point during the appeal period.

During the August 2009 VA examination, the Veteran reported that he recently retired from his work at a chemical plant where he worked successfully for many years.  He indicated that he had a medical retirement because of vertigo.  The December 2014 examination report documents the Veteran's occupational impairment as mild.

During the August 2017 Board hearing, the Veteran reiterated that his retirement from employment was due solely to a non-service-connected medical condition.  He testified that he did not have any altercations with fellow co-workers.  

Upon review, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected PTSD.  The VA examination reports, as well as the Veteran's own testimony provide reasoned evidence that any claimed occupational impairment is attributable to his non-service connected vertigo.  Although the Veteran does demonstrate/endorse some impairment related to his service-connected disability-as reflected in the assigned 30 percent rating-the most recent December 2014 examiner categorized such impairment as mild.  

In sum, the most probative evidence establishes that the Veteran's service-connected PTSD does not render him unemployable; rather the impact of the non-service-connected vertigo impacts the Veteran's employability.  Therefore, referral for consideration of TDIU on an extraschedular basis is not warranted.  As the preponderance of the evidence is against the claim discussed above, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49(1990).


ORDER

A rating in excess of 30 percent for PTSD is denied.

Entitlement to a TDIU is denied.



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


